Mitchell, J.
The arguments of counsel have taken quite a wide range; but, in our view, upon the facts found by the trial court, the law of this case lies within a very narrow compass. The assignment by Smales, the judgment creditor, was a common-law voluntary assignment, and, as to the question here involved, stands upon the same footing as any other assignment of a chose in action, unless some change has been made by statute. The rule is as universal as it is elementary that, in case of an assignment of a chose in action, notice is indispensable to charge the debtor with the duty of payment to the assignee; so that if, without notice of the transfer, he pays the debt to the assignor, he will be discharged from the debt. The transaction between Smales and defendant was in principle one be*384tween debtor and creditor, and the same as if between Smales and McDonald, the judgment debtor. True, defendant was not personally the debtor of Smales; but his property was, being subject to the lien of the judgment, and liable for its payment. He had a right to pay the judgment, or such part thereof as was necessary, in order to secure a release of his property from this lien; and whatever he paid for that purpose was a payment pro tanto of the judgment. In the absence of notice.that Smales had assigned the judgment, he had the same right to pay Smales that the judgment debtor would, and is entitled to the same protection.
That the release of the premises from the lien of the judgment was an instrument affecting the title to real estate, and hence entitled to record, and the record of which was notice to the plaintiff, cannot, we think, admit of doubt. Hence the whole case comes down to the question whether the notice of the assignment given by Smales’ assignee, pursuant to Gen. St. 1878, c. 41, § 26, constituted constructive notice to defendant. As’will be seen by reference to the statute, this notice is by publication in certain newspapers. “Constructive notice,” in such cases, is purely a creature of statute, and is consequently subject to strict construction. This statute is entirely silent as to the effect of the publication. . It nowhere provides that it shall be constructive notice to any one. While the main object of the publication is to give notice of the assignment to creditors, so that they may take proceedings to obtain its benefit, undoubtedly another object is, as far as possible, to inform debtors of the assignor, and those having property of his in their hands, to whom they are to pay or account; and, so far as the publication is brought to their knowledge, it accomplishes that purpose. But, in the absence of any statute making the publication constructive notice, it is only effectual as notice to debtors of the assignor when it is brought to their knowledge, and becomes actual notice. To hold otherwise would be unauthorized by anything in the statute, and, as we believe, in conflict with the general understanding of the bar in this state. If the legislature intended to make such a publication constructive notice, they would have so declared in express terms.
Judgment reversed.